Exhibit 10.1
 
FLUX POWER HOLDINGS, INC.
 
UNIT SUBSCRIPTION AGREEMENT
 
 
THIS UNIT SUBSCRIPTION AGREEMENT (this “Agreement”) is entered into by and
between Flux Power Holdings, Inc., a Nevada corporation (the “Company”), and the
person or entity executing the Agreement (the “Investor”). In this Agreement,
the pronoun “it” means “he, “she,” or “it,” as appropriate.
 
A.   The Company is offering to selected “accredited investors”  up to 21 Units
for aggregate amount of $1,260,000, for $60,000 per Unit, or $.06 per common
share (the “Offering”), subject to the terms, conditions, acknowledgements,
representations, and warranties stated herein; however, the Company reserves the
right to accept subscriptions for lesser amounts as well as the right to reject
in whole or in part subscriptions received during the Offering. Each Unit
consists of 1,000,000 shares of common stock of the Company (“Common Shares”) at
a price per common share of $0.06 and 500,000 warrants (the “Warrants”), with
each warrant entitling the holder to purchase one share of common stock
(“Warrant Share”) at an exercise price of $0.20 per share (“Exercise Price”) at
any time for a period of up to five (5) years from the issuance date at which
time the Warrant will expire. The Units, Common Shares, Warrants and common
stock issuable upon the exercise of the Warrants (the “Warrant Shares”) are
herein collectively referred to as the “Securities”.
 
B.   The Company and the Investor are executing and delivering this Agreement in
reliance upon the exemption from registration afforded by Section 4(a)(2) of the
Securities Act of 1933, as amended (the “Securities Act”), and Rule 506 of
Regulation D (“Regulation D”) as promulgated by the United States Securities and
Exchange Commission (the “SEC”) under the Securities Act.
 
NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor agree as
follows:
 
ARTICLE I
DEFINITIONS
 
1.           Definitions. In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings indicated:
 
“Agreement” has the meaning set forth in the Preamble.
 
“Business Day” means any day other than Saturday, Sunday, any day which shall be
a federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.
 
“Closing” means the closing of the purchase and sale of the Securities pursuant
to Section 2.3.
 
“Company” has the meaning set forth in the Preamble.
 
“Common Shares” has the meaning set forth in the Recitals.
 
“Common Stock” means common stock of the Company, par value $0.001.
 
“Disclosure Materials” means the SEC Documents and this Agreement.
 
 
1

--------------------------------------------------------------------------------

 
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Investor” has the meaning set forth in the Preamble.
 
“Investor Suitability Questionnaire” means the Investor Suitability
Questionnaire, in substantially set forth herein as “Exhibit A” as completed and
executed by the Investor.
 
“Material Adverse Effect” means (i) a material adverse effect on the results of
operations, assets, business, prospects or financial condition of the Company or
(ii) material and adverse impairment of the Company’s ability to perform its
obligations under any of the Transaction Documents.
 
 “Regulation D” has the meaning set forth in the Preamble.
 
“Rule 144,” “Rule 415,” and “Rule 424” means Rule 144, Rule 415 and Rule 424,
respectively, promulgated by the SEC pursuant to the Securities Act, as such
Rules may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.
 
“SEC” has the meaning set forth in the Recitals.
 
“SEC Documents” has the meanings set forth in Section 3.3.
 
“Securities” has the meaning set forth in the Recitals.
 
“Securities Act” has the meaning set forth in the Recitals.
 
“Shares” means shares of the Company’s Common Stock.
 
“Securities” means the Units, Shares, Warrants and Warrant Shares.
 
“Trading Market” means whichever of the New York Stock Exchange, NYSE Amex, the
NASDAQ Global Select Market, the NASDAQ Global Market, the NASDAQ Capital
Market, the OTC Bulletin Board, or the Pink Sheets, on which the Common Stock is
listed or quoted for trading on the date in question.
 
“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, including but not limited to the Investor Suitability
Questionnaire and the Warrant Certificate.
 
“Warrant Certificate” means the warrant certificate in the form attached hereto
as “Exhibit B.”
 
“Warrants” has the meaning set forth in the Recitals.
 
“Warrant Shares” has the meaning set forth in the Recitals.
 
 
2

--------------------------------------------------------------------------------

 


ARTICLE II
PURCHASE AND SALE
 
2.           Offering and Purchase of the Securities.
 
2.1           Offering. The Company is offering to sell up to  21 Units for
aggregate amount of $1,260,000(“Offering Amount”), for $60,000 per Unit, or $.06
per common share with each Unit consisting of 1,000,000 shares of Common Stock
and 500,000 Warrants (the “Offering”). The Company has the sole discretion to
increase the Offering Amount.  The minimum investment amount in the Units per
Investor pursuant to the Offering is $60,000, however, the Company reserves the
right to accept subscriptions for lesser amounts as well as the right to reject
in whole or in part subscriptions received during the Offering.
 
2.2           Subscription. The Investor hereby irrevocably subscribes to
purchase from the Company, upon the terms and conditions stated in this
Agreement, that aggregate number of Units for the purchase price set forth on
such Investor’s signature page to this Agreement.
 
2.3           Investor Deliverables. Promptly upon execution of this Agreement,
the Investor agrees to deliver to Company (a) an executed Agreement, (b) a
completed Investor Suitability Questionnaire, attached hereto as Exhibit A to
the Company (“Investor Suitability Questionnaire”),  and (c) the Aggregate
Purchase Price set forth on such Investor’s signature page to this Agreement
payable as follows (i) $200,000  in United States dollars and in immediately
available funds, by wire transfer to the Company pursuant to the instructions
provided by the Company, and (ii) $400,000 to be paid in the form of forgiveness
of $400,000 of principal amount outstanding under the Esenjay Secondary
Revolving Promissory Note for Operating Capital  dated October 1, 2011 for
$1,000,000  (“Note”) issued to the Investor (collectively, referred to as the
“Investor Deliverables”). Investor acknowledges  and agrees that upon Closing
(as defined below), in consideration for the issuance of the Units being
purchased hereunder, $400,000 will be accepted as payment towards the
outstanding principal amount under the Note, which amount shall be immediately
deducted from the outstanding balance remaining under the Note, and in no event
shall the Company be obligated to pay such amount to the Investor.
 
2.4           Acceptance or Rejection of Subscription.  The Investor understands
and agrees that the Company reserves the right, in its sole discretion, to
reject this subscription, in whole or in part if (a) the Investor is not an
"accredited investor" or otherwise fails to meet the investor suitability
requirements as set forth in the Investor Suitability Questionnaire, (b) fails
to deliver payment of the Aggregate Purchase Price, or (c) fails to deliver a
completed Investor Deliverables,  until there has been notice of acceptance of
the Investor’s subscription.  In the event of rejection of this subscription,
the Subscriber’s funds (without interest) or, in the event of a partial
rejection a check in the amount of the rejected portion, will be promptly issued
to the Investor. Upon acceptance of the subscription by the Company and the
Investor Deliverables (“Closing”), the Company will cause the purchase of the
Common Shares to be reflected in the books and record of the Company, and will
deliver to the Investor:
 
(a)   an "accepted" Subscription Agreement;
 
(b)   a Warrant Certificate in substantially the form attached hereto as Exhibit
B, issued in the name of the Investor, pursuant to which the Investor shall have
the right to acquire such number of Warrant Shares equal to that number of
Warrant Shares included in the Units purchased by the Investor as set forth on
such Investor’s signature page to this Agreement; and
 
 
3

--------------------------------------------------------------------------------

 
 
(c)   the stock certificate representing the number of Common Shares represented
by the Units purchased by the Investor, as set forth on the Investor’s signature
page to this Agreement.
 
2.5           No Escrow or Minimum Investment Amount. No escrow or minimum
investment amount will be used for the offering.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF COMPANY
 
3.           Representations and Warranties of the Company.  Except as disclosed
in the SEC Documents and as otherwise stated to the contrary herein, the Company
hereby represents and warrants to the Investor as of Closing that:
 
3.1           Authorization.  All corporate action on the part of the Company,
its officers, directors and shareholders necessary for the authorization,
execution and delivery of this Agreement has been taken. The Company has the
requisite corporate power to enter into this Agreement and carry out and perform
its obligations under the terms of this Agreement. The Company will have the
requisite corporate power to issue and sell the Units. This Agreement has been
duly executed and delivered by the Company and constitutes the valid and binding
obligation of the Company, enforceable against it in accordance with its terms,
except (i) as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.
 
3.2           Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada and has all requisite corporate power and authority to
carry on its business as now conducted. The Company is duly qualified to
transact business and is in good standing in each jurisdiction in which the
failure so to qualify would have a Material Adverse Effect.
 
3.2           Conflict of Interest.  Timothy Collins is the President, CEO and
Founder of KleenSpeed Technologies Inc. (“KleenSpeed”). Mr. Collins has invested
and advanced more than one million dollars in and to KleenSpeed during the past
six years and is the largest of approximately 50 shareholders. Mr. Collins, as
CEO of KleenSpeed, negotiated with the Company the non-binding letter of intent
(LOI) for the proposed acquisition of KleenSpeed by the Company (“Acquisition”)
as more fully described in the Company Form 8-K filed with the SEC on June 27,
2013.   Mr. Collins is also the President and CEO of Security Research
Associates Inc. (“SRA”) the investment banking firm that the Company has engaged
as the placement agent to assist with its private placement. Mr. Collins
therefore will benefit financially from the compensation derived by SRA from
this Offering and other private placements in which SRA assists with, as well as
the receipt of shares from the Company if and when the contemplated Acquisition
of KleenSpeed is completed and the recovery of advances he has made to
KleenSpeed. Mr. Collins has solicited the advice of other partners in SRA as to
the structure and terms of the Company’s financing. Mr. Collins intends to spend
substantial time on the affairs of the Company and KleenSpeed upon consummation
of the proposed Acquisition as Executive Chairman of the Company. Mr. Collins
has been working closely with the Board of Directors of the Company and its CEO,
Ronald Dutt, in helping to prepare the Company for the financing and proposed
Acquisition with KleenSpeed.
 
3.3           Delivery of SEC Documents; Business.  The Company has made
available to the Investor through the SEC’s EDGAR system, true and complete
copies of the Company’s most recent Annual Report on Form 10-K for the fiscal
year ended June 30, 2013 and Form 10-Q for the quarter ended September 30, 2013,
and all other reports filed by the Company pursuant to the Exchange Act since
the filing of the Form 10-Q for the quarter ended September 30, 2013, and prior
to the date hereof (collectively, the “SEC Documents”). The Company is engaged
in all material respects only in the business described in the SEC Documents and
the SEC Documents contain a complete and accurate description of the business of
the Company in all material respects.
 
 
4

--------------------------------------------------------------------------------

 
 
3.4           No Conflict with Other Instruments. The execution, delivery and
performance of this Agreement, the issuance and sale of the Securities to be
sold by the Company under this Agreement and the consummation of the actions
contemplated by this Agreement will not (a) result in any violation of, be in
conflict with, or constitute a material default under, with or without the
passage of time or the giving of notice (i) any provision of the Company’s
Articles of Incorporation, as amended, or Bylaws, as amended (or similar
governing documents); (ii) any provision of any judgment, arbitration ruling,
decree or order to which the Company is a party or by which the Company is
bound; or (iii) any bond, debenture, note or other evidence of indebtedness, or
any material lease, contract, mortgage, indenture, deed of trust, loan
agreement, joint venture or other agreement, instrument or commitment to which
the Company is a party or by which the Company or its properties is bound; or
(b) result in the creation or imposition of any lien, encumbrance, claim,
security interest or restriction whatsoever upon any of the properties or assets
of the Company or any acceleration of indebtedness pursuant to any obligation,
agreement or condition contained in any bond, debenture, note or any other
evidence of indebtedness or any indenture, mortgage, deed of trust or any other
agreement or instrument to which the Company is a party or by which the Company
is bound or to which any of the property or assets of the Company is subject.
 
3.5           Capitalization.  As of September 30, 2013, the authorized capital
stock of the Company consists of (a) 145,000,000 shares of Common Stock, of
which (i) 47,555,576 shares are issued and outstanding, and (b) 8,445,709 shares
are reserved for issuance upon the exercise or conversion, as the case may be,
of outstanding options, warrants or other convertible securities; and (c)
5,000,000 shares of preferred stock, none of which, are outstanding or reserved
for issuance upon the exercise or conversion, as the case may be, of outstanding
options, warrants or other convertible securities. Except as disclosed in the
Company SEC Documents and set forth in the Company’s Articles of Incorporation,
as amended and contemplated in the Transaction Documents, there are no
anti-dilution or price adjustment provisions, co-sale rights, registration
rights, rights of first refusal or other similar rights contained in the terms
governing any outstanding security of the Company that will be triggered by the
issuance of the Securities.
 
3.6           Valid Issuance of Securities. The Securities will be duly and
validly authorized and, when issued and paid for pursuant to this Agreement,
will be validly issued, fully paid and non-assessable, and shall be free and
clear of all encumbrances and restrictions (other than those created by the
Investor), except for restrictions on transfer set forth in this Agreement or
imposed by applicable securities laws. The Company has reserved a sufficient
number of shares of Common Stock for issuance upon the exercise of the Warrants,
free and clear of all encumbrances and restrictions, except for restrictions on
transfer set forth in this Agreement or imposed by applicable securities laws
and except for those created by the Investor.
 
3.7           Litigation.  Except as set forth in the Company SEC Documents,
there is no action, suit, proceeding nor investigation pending or, to the
Company’s knowledge, currently threatened against the Company that (a) if
adversely determined would reasonably be expected to have a Material Adverse
Effect or (b) would be required to be disclosed in the Company’s Annual Report
on Form 10-K under the requirements of Item 103 of Regulation S-K. The foregoing
includes, without limitation, any action, suit, proceeding or investigation,
pending or threatened, that questions the validity of this Agreement or the
right of the Company to enter into such Agreement and perform its obligations
hereunder. The Company is not subject to any injunction, judgment, decree or
order of any court, regulatory body, arbitral panel, administrative agency or
other government body.
 
 
5

--------------------------------------------------------------------------------

 
 
3.8           Governmental Consents.  No consent, approval, order or
authorization of, or registration, qualification, designation, declaration or
filing with, any federal, state, local or provincial governmental authority on
the part of the Company is required in connection with the consummation of the
transactions contemplated by this Agreement, except for notices required or
permitted to be filed with certain state and federal securities commissions,
which notices will be filed on a timely basis.
 
3.9           No Material Changes. Except as disclosed in the Company SEC
Documents, and except for the transactions contemplated by this Agreement and
the Exchange Agreement, since March 31, 2013, there has not been any material
change that has had a Material Adverse Effect.
 
3.10           Investment Company.  The Company is not an “investment company”
or an “affiliated person” of, or “promoter” or “principal underwriter” for an
investment company, within the meaning of the Investment Company Act of 1940 and
will not be deemed an “investment company” as a result of the transactions
contemplated by this Agreement.
 
3.11           No General Solicitation.  Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged or will
engage in any form of general solicitation or general advertising (within the
meaning of Regulation D promulgated under the Securities Act) in connection with
the offer or sale of the Securities.
 
3.12           Placement Agent.  The Company has retained Security Research
Associates Inc. (“SRA”), on a best-efforts basis, as its placement agent. The
Company will pay to SRA for services rendered in conjunction with this Offering
compensation in the amount of 9% of the gross proceeds raised and a warrant for
the purchase of the Common Shares.  The number Common Shares subject to the
warrant will equal 9% of the aggregate gross proceeds from the Offering received
by the Company from all investors placed by SRA divided by $0.20 per share.  The
warrant will have a term of 5 years and will include cashless exercise
provisions as well as representations and warranties that are customary and
standard in warrants issued to placement agents or underwriters.  The exercise
price will equal the exercise price of the Warrants issued to the Investor.  The
Company also agrees to reimburse SRA periodically, upon request, or upon
termination of SRA’s services, for SRA’s expenses incurred in connection with
SRA’s financial advisory services, including fees and expenses of legal counsel,
travel expenses and printing. All such non-accountable fees and expenses shall
not exceed a combined aggregate amount of $25,000.
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF INVESTOR
 
4.           Representations and Warranties of the Investor.  The Investor
hereby represents and warrants to the Company as follows
 
4.1           Organization, Authority  If the Investor is an entity, such
Investor is a corporation, partnership, limited liability company or
partnership, association, joint stock company, trust, unincorporated
organization or other entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization with the
requisite corporate, partnership or other power and authority to enter into and
to consummate the transactions contemplated by the Transaction Documents and
otherwise to carry out its obligations hereunder and thereunder. The purchase by
such Investor of the Securities hereunder has been, to the extent such Investor
is an entity, duly authorized by all necessary corporate, partnership or other
action on the part of such Investor. This Agreement has been duly executed and
delivered by such Investor and constitutes the valid and binding obligation of
such Investor, enforceable against it in accordance with its terms, except (i)
as limited by general equitable principles and applicable bankruptcy,
insolvency, reorganization, moratorium and other laws of general application
affecting enforcement of creditors’ rights generally, (ii) as limited by laws
relating to the availability of specific performance, injunctive relief or other
equitable remedies and (iii) insofar as indemnification and contribution
provisions may be limited by applicable law.
 
 
6

--------------------------------------------------------------------------------

 
 
4.2           Investment Representations.  In connection with the sale and
issuance of the Securities, the Investor, for itself and no other Investor,
makes the following representations:
 
(a)   Investment for Own Account. The Investor is acquiring the Securities for
its own account, not as nominee or agent, and not with a view to, or for resale
in connection with, any distribution or public offering thereof within the
meaning of the Securities Act. The Investor has no present intention of selling,
granting any participation in, or otherwise distributing the Securities. The
Investor does not have any contract, undertaking, agreement or arrangement with
any person to sell, transfer or grant participation in any of the Securities to
such person or to any third person.
 
(b)   SEC Documents; Disclosure Materials. The Investor has received, read and
fully understands the SEC Documents and the Disclosure Material. The Investor
acknowledges that the Investor is basing its decision to invest in the
Securities on the Disclosure Material and the exhibits thereto and has relied
only on the information contained in said material and has not relied upon any
representations made by any other person. The Investor recognizes that an
investment in the Securities involves substantial risks and is fully cognizant
of and understands all of the risk factors related to the purchase of the
Securities, including but not limited to, those risks set forth in the section
of the SEC Documents and Disclosure Materials entitled “RISK FACTORS.”
 
(c)   Investor Status.  At the time such Investor was offered the Securities, it
was, at the date hereof it is, and on the date which it exercises any Warrants
it will be an “accredited investor” as defined in Rule 501(a) under the
Securities Act or a “qualified institutional buyer” as defined in Rule 144A(a)
under the Securities Act. Such Investor is not a registered broker dealer
registered under Section 15(a) of the Exchange Act, or a member of the Financial
Industry Regulatory Authority, Inc. (“FINRA”) or an entity engaged in the
business of being a broker dealer. Such Investor is not affiliated with any
broker dealer registered under Section 15(a) of the Exchange Act, or a member of
FINRA or an entity engaged in the business of being a broker dealer.
 
(d)   Representations and Reliance. The Investor understands that the Securities
are being offered and sold to it in reliance on specific exemptions from the
registration requirements of the United States federal and state securities laws
and that the Company is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings of
the Investor set forth herein and in the Investor Suitability Questionnaire to
determine the applicability of such exemptions and the suitability of the
Investor to acquire the Securities. All information which the Investor has
provided to the Company, including but not limited to all information given
herein and in the Investor Suitability Questionnaire or otherwise, concerning
itself, investor status, address, residence, financial position and knowledge
and experience of financial and business matters are correct and complete, and
that if there should be any material change in such information the Investor
will immediately provide the Company with such information. The Investor will
promptly notify the Company of any material fact or circumstance that would
cause any of the foregoing representations to be untrue, incomplete, or
misleading.
 
(e)   Restricted Securities. The Investor understands that the Securities the
Investor is purchasing are characterized as “restricted securities” under the
federal securities laws inasmuch as they are being acquired from the Company in
a transaction not involving a public offering and that under such laws and
regulations such securities may be resold without registration under the
Securities Act only in certain limited circumstances. The Investor is familiar
with Rule 144, as presently in effect, and understands the resale limitations
imposed thereby and by the Securities Act. The Investor also acknowledges that
the Company was a former “shell company” (as defined in Rule 12b-2 under the
Exchange Act) and as such the Investor understands Rule 144 is not currently
available for the sale of the Securities and may never be so available.
 
 
7

--------------------------------------------------------------------------------

 
 
(f)   Transfer Restrictions; Legends.  The Investor understands that (i) the
Securities have not been registered under the Securities Act; (ii) the
Securities are being offered and sold pursuant to an exemption from
registration, based in part upon the Company’s reliance upon the statements and
representations made by the Investor, and that the Securities must be held by
the Investor indefinitely, and that the Investor must, therefore, bear the
economic risk of such investment indefinitely, unless a subsequent disposition
thereof is registered under the Securities Act or is exempt from such
registration; and (iii) each Certificate representing the Securities will be
endorsed with a legend substantially in the following form until the earlier of
(1) such date as the Securities have been registered for resale by the Investor
or (2) the date the Securities are eligible for sale under Rule 144.
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE SECURITIES LAWS OF
ANY STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND
RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND THE APPLICABLE STATE SECURITIES LAWS, PURSUANT TO
REGISTRATION OR EXEMPTION THEREFROM. UNLESS SOLD PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES
 
ACT, THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM
AND SUBSTANCE SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED
TRANSFER OR RESALE IS IN COMPLIANCE WITH THE SECURITIES ACT AND ANY APPLICABLE
STATE SECURITIES LAWS.
 
(g)   No Public Market.  The Investor understands and acknowledges that although
the Company is currently traded on the OTC, no public market now exists for any
of the Securities and that the Company has made no assurances that a public
market will ever exist for the Securities.
 
(h)   No Transfer.  The Investor covenants not to dispose of any of the
Securities other than in conjunction with an effective registration statement
under the Securities Act or in compliance with Rule 144 or pursuant to another
exemption from registration or to an entity affiliated with the Investor and
other than in compliance with the applicable securities regulations laws of any
state.
 
(i)   Investment Experience.  Investor acknowledges that the Investor is able to
bear the economic risk of the Investor’s investment, including the complete loss
thereof. The Investor has a preexisting personal or business relationship with
the Company or one or more of its officers, directors or other persons in
control of the Company, and the Investor has such knowledge and experience in
financial or business matters that it is capable of evaluating the merits and
risks of the investment in the Securities.
 
(j)   Financial Sophistication; Due Diligence.  The Investor has such knowledge
and experience in financial or business matters that it is capable of evaluating
the merits and risks of the investment in connection with the transactions
contemplated in this Agreement. Such Investor has, in connection with its
decision to purchase the Securities, relied only upon the representations and
warranties contained herein and the information contained in the Company’s SEC
Documents. Further, the Investor has had such opportunity to obtain additional
information and to ask questions of, and receive answers from, the Company,
concerning the terms and conditions of the investment and the business and
affairs of the Company, as the Investor considers necessary in order to form an
investment decision.
 
 
8

--------------------------------------------------------------------------------

 
 
(k)   General Solicitation.  The Investor is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over the television or radio or presented at any seminar or any other
general solicitation or general advertisement. Prior to the time that the
Investor was first contacted by the Company or either of the Agents such
Investor had a pre-existing and substantial relationship with the Company or one
of the Agents. The Investor will not issue any press release or other public
statement with respect to the transactions contemplated by this Agreement
without the prior written consent of the Company. Other than to other parties to
this Agreement, the Investor has maintained and will continue to maintain the
confidentiality of all disclosures made to Investor in connection with this
transaction, including the existence and terms of this transaction.
 
4.3           No Investment, Tax or Legal Advice.  The Investor understands that
nothing in the Company SEC Documents, this Agreement, or any other materials
presented to the Investor in connection with the purchase and sale of the
Securities constitutes legal, tax or investment advice. The Investor has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of
Securities.
 
4.4           Disclosure of Information.  The Investor understands that no
United States federal or state agency or any other government or governmental
agency has passed upon or made any recommendation or endorsement of the
Securities. The Investor has reviewed the documents publicly filed by the
Company with the SEC and has read and understands the risk factors disclosed
therein. The Investor has received all the information it considers necessary or
appropriate for deciding whether to purchase the Securities. The Investor is
solely responsible for conducting its own due diligence investigation of the
Company.
 
4.5           Additional Acknowledgement.  The Investor acknowledges that it has
independently evaluated the merits of the transactions contemplated by this
Agreement, that it has independently determined to enter into the transactions
contemplated hereby, that it is not relying on any advice from or evaluation by
any other person. The Investor acknowledges that, if it is a client of an
investment advisor registered with the SEC, the Investor has relied on such
investment advisor in making its decision to purchase Securities pursuant
hereto.
 
4.6           Subscription Rejection Right.  The Investor acknowledges that the
Company reserves the right to reject any subscription, to accept any
subscription in part only, or to prorate subscriptions, to negotiate any checks
or other tenders of payment for discrepant amounts and to refund the excess to
the Investor if (a) the Investor is not an "accredited investor" or otherwise
fails to meet the investor suitability requirements as set forth in the Investor
Suitability Questionnaire, (b) fails to deliver payment of the purchase price,
or (c) fails to deliver the completed Investor Deliverables substantially in the
form as reasonably acceptable to the Company.
 
4.7           No Short Position  As of the date hereof, and from the date hereof
through the date of the Closing, the Investor acknowledges and agrees that it
does not and will not (between the date hereof and the date of the Closing)
engage in any short sale of the Company’s voting stock or any other type of
hedging transaction involving the Company’s securities (including, without
limitation, depositing shares of the Company’s securities with a brokerage firm
where such securities are made available by the broker to other customers of the
firm for purposes of hedging or short selling the Company’s securities).
 
 
9

--------------------------------------------------------------------------------

 
 
ARTICLE V
ADDITIONAL COVENANTS
 
5.           Additional Covenants.
 
5.1           Confidential Information.  The Investor covenants that it will
maintain in confidence the receipt and content of any information provided in
connection with this Agreement until such information (a) becomes generally
publicly available other than through a violation of this provision by the
Investor or its agents or (b) is required to be disclosed in legal proceedings
(such as by deposition, interrogatory, request for documents, subpoena, civil
investigation demand, filing with any governmental authority or similar
process); provided, however, that before making any disclosure in reliance on
this Section 5.1, the Investor will give the Company at least 15 days prior
written notice (or such shorter period as required by law) specifying the
circumstances giving rise thereto and the Investor will furnish only that
portion of the non-public information which is legally required and will
exercise its best efforts to ensure that confidential treatment will be accorded
any non-public information so furnished; provided, further, that
notwithstanding, the Investor’s agreement to keep such information confidential,
the Investor makes no such acknowledgement that any such information is
material, non-public information.
 
5.2           Transfer Restrictions.  The Investor covenants that the Securities
will only be disposed of pursuant to an effective registration statement under,
and in compliance with the requirements of, the Securities Act or pursuant to an
available exemption from the registration requirements of the Securities Act,
and in compliance with any applicable state securities laws. In connection with
any transfer of Securities other than pursuant to an effective registration
statement or to the Company, or at such time that the Securities may be sold
without the requirement to be in compliance with Rule 144(c)(1) and otherwise
without restriction or limitation pursuant to Rule 144, the Company may require
the transferor to provide to the Company an opinion of counsel selected by the
transferor, the form and substance of which opinion shall be reasonably
satisfactory to the Company, to the effect that such transfer does not require
registration under the Securities Act. The Investor agrees to the imprinting of
the restrictive legend in substantially the form set forth in Section 4.2(f).
 
5.3           KleenSpeed Acquisition. The Company agrees to use its best efforts
to negotiate and consummate the proposed Acquisition with KleenSpeed.
 
ARTICLE VI
MISCELLANEOUS
 
6.           Miscellaneous.
 
6.1           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Nevada, without regard to the choice
of law provisions thereof, and the federal laws of the United States.
 
6.2           Successors and Assigns.  Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the successors, assigns, heirs, executors, and administrators of the
parties hereto.
 
6.3           Entire Agreement.  This Agreement and the exhibits hereto, and the
other documents delivered pursuant hereto, constitute the full and entire
understanding and agreement among the parties with regard to the subjects hereof
and no party shall be liable or bound to any other party in any manner by any
representations, warranties, covenants, or agreements except as specifically set
forth herein or therein. Nothing in this Agreement, express or implied, is
intended to confer upon any party, other than the parties hereto and their
respective successors and assigns, any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
herein.
 
 
10

--------------------------------------------------------------------------------

 
 
6.4           Severability.  In the event any provision of this Agreement shall
be invalid, illegal, or unenforceable, it shall to the extent practicable, be
modified so as to make it valid, legal and enforceable and to retain as nearly
as practicable the intent of the parties, and the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
 
6.5           Amendment and Waiver.  Except as otherwise provided herein, any
term of this Agreement may be amended, modified, supplemented and the observance
of any term of this Agreement may be waived (either generally or in a particular
instance, either retroactively or prospectively, and either for a specified
period of time or indefinitely), with the written consent of the Company and the
holders of a majority of the Common Shares sold in this Offering.  Any amendment
or waiver effected in accordance with this paragraph will be binding upon each
holder of any Securities purchased under this Agreement, each future holder of
the Securities, and the Company.
 
6.6           Fees and Expenses.  Except as otherwise set forth herein, the
Company and the Investor shall bear their own expenses and legal fees incurred
on their behalf with respect to this Agreement and the transactions contemplated
hereby. Each party hereby agrees to indemnify and to hold harmless of and from
any liability the other party for any commission or compensation in the nature
of a finder’s fee to any broker or other person or firm (and the costs and
expenses of defending against such liability or asserted liability) for which
such indemnifying party or any of its employees or representatives are
responsible.
 
6.7           Notices.  All notices and other communications given or made
pursuant to this Warrant Certificate shall be in writing and shall be deemed
effectively given upon the earlier of actual receipt or (i) personal delivery to
the party to be notified, (ii) when sent, if sent by electronic mail or
facsimile during normal business hours of the recipient, and if not sent during
normal business hours, then on the recipient’s next Business Day, (iii) five (5)
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (iv) one (1) Business Day after deposit with a
nationally recognized overnight courier, freight prepaid, specifying next
Business Day delivery, with written verification of receipt. All communications
shall be sent to the respective parties at the address indicated for such party
in the Purchase Agreement, or at such other address as such party may designate
by 10 days advance written notice to the other party given in the foregoing
manner:
 
if to the Company, to:
 
Flux Power Holdings, Inc.
985 Poinsettia Avenue
Vista, California 92081
Fax (760) 741-3535
Attn: President
 
if to the Investor, at its address on the signature page to this Agreement.
 
6.8           Survival of Representations, Warranties and
Agreements.  Notwithstanding any investigation made by any party to this
Agreement or by any of the Agents, all covenants, agreements, representations
and warranties made by the Company and the Investor herein shall survive the
execution of this Agreement, the delivery to the Investor of the Securities
being purchased and the payment therefor, and a party’s reliance on such
representations and warranties shall not be affected by any investigation made
by such party or any information developed thereby.
 
 
11

--------------------------------------------------------------------------------

 
 
6.9           Counterparts.  This Agreement may be executed by facsimile
signature and in any number of counterparts, each of which shall be deemed an
original, but all of which together shall constitute one instrument.
 
[SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
 
 
12

--------------------------------------------------------------------------------

 
 
SUBSCRIPTION AGREEMENT SIGNATURE PAGE
 
In addition to the foregoing, Subscriber hereby certifies that it (a) agrees to
all the terms and conditions of this Agreement, (b) meets the suitability
standards set forth in this Agreement, and (c) is a resident of the state and
jurisdiction indicated below.
 

   
Name of Investor:
                    By: /s/ Michael E. Johnson       Name: Michael E. Johnson  
    Title: Member - President             Address:              
State of Principal Residence:
             
State of Incorporation/Organization:
             
EIN/Social Security Number:
             
Telephone No.:
             
Facsimile No.:
             
Email Address:
              Number of Units: 10 Units             Aggregate Purchase Price:
$600,000 of which $200,000 in cash and $400,000 to paid in the form of
forgiveness of $400,000 of principal amount outstanding under the Esenjay
Secondary Revolving Promissory Note for Operating Capital  dated October 1,
2011  for $1,000,000        
Delivery Instructions (if different than above):
            c/o:               Address:               Telephone No.:            
  Facsimile No. :               Other Special Instructions:      

 
 
 
 

--------------------------------------------------------------------------------

 
 
SUBSCRIPTION ACCEPTED
 
 

Date: January 13, 2014 FLUX POWER HOLDINGS, INC.                     By: /s/
Ronald Dutt              Name: Ronald Dutt             Title: Interim Chief
Executive Officer and Chief Financial Officer

 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Investor Suitability Questionnaire
 
 